                 Case 1:15-cr-00624-VEC Document 62 Filed 07/16/20 Page 1 of 1
                                                 U.S. Department of Justice
        [Type text]
                                                             United States Attorney
                                                             Southern District of New York

                                                             The Silvio J. Mollo Building



    MEMO ENDORSED
                                                             One Saint Andrew’s Plaza
                                                             New York, New York 10007


                                                             July 15, 2020

        BY ECF                                         USDC SDNY
        Hon. Valerie E. Caproni                        DOCUMENT
        United States District Judge                   ELECTRONICALLY FILED
        Southern District of New York                  DOC #:
        40 Foley Square                                DATE FILED: 7/16/2020
        New York, New York 10007

        Re: United States v. Vazquez, 15 Cr. 624 (VEC)—Request that Conference be Remote

        Dear Judge Caproni:

                A court conference is currently scheduled in the above-captioned VOSR proceeding for
        July 22 at 2:30 pm. The parties jointly request that the conference be held remotely rather than in-
        person.

                The Court previously excused the defendant’s presence at this conference altogether
        because the defendant is currently serving a 15-year sentence of imprisonment in the New York
        state prison system. Dkt. 58. In addition, defense counsel has informed me that she resides with
        individuals who are at particularly high risk from the coronavirus. In light of those two
        circumstances, the parties would prefer to conduct the July 22 conference remotely.

Application GRANTED. The conference is
adjourned to July 22, 2020, at 3:30 p.m. via          Respectfully Submitted,
teleconference.
                                                      AUDREY STRAUSS
Dial-in: (888) 363-4749                               Acting United States Attorney
Access code: 3121171#
Security code: 0624#

SO ORDERED.                                       by: /s/ Kevin Mead
                                                      Kevin Mead
                                                      Assistant United States Attorney
                          7/16/2020                   (212) 637-2211

HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE



        CC:    Sarah Kunstler, Counsel for Juan Vazquez (by ECF)
